Citation Nr: 0604047	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  96-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977 and from November 1990 to March 1991.  The 
veteran also had periods of active duty for training, 
including the period from September 10, 1983 through 
September 24, 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for rheumatoid arthritis.  This case was 
previously before the Board in January 1998 and again in July 
1999, and was remanded on each occasion for additional 
development of the record.  By decision dated in April 2003, 
the Board denied service connection for rheumatoid arthritis.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated April 5, 2004, granted a Joint Motion for Remand to the 
Board, and vacated the Board's April 2003 decision.  In 
August 2004, the Board again remanded the claim to the RO for 
additional development.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.


FINDING OF FACT

The veteran's rheumatoid arthritis was initially demonstrated 
during a period of active duty for training in September 
1983.


CONCLUSION OF LAW

Rheumatoid arthritis was incurred during active duty for 
training.  38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in September 2002.  The letter informed the 
veteran of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
the report of a VA examination, and the opinion of a VA 
physician.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
In this regard, it must be pointed out that it has been 
determined that no additional records from the veteran's 
periods of active duty for training or his second period of 
active duty are available.  In addition, in a statement dated 
in October 2004, the veteran's attorney stated that the 
physician who apparently first diagnosed rheumatoid arthritis 
in 1983 was dead and that her records (other than those 
already associated with the claims folder) could not be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

The evidence supporting the veteran's claim includes service 
department records, private medical records and the report of 
a VA examination.  A report of medical history dated in 
December 1983 discloses that rheumatoid arthritis had been 
diagnosed by a private physician in September 1983.  It was 
indicated that the joints affected were the bilateral 
metatarsals and both hands.  In a statement dated in February 
1984, a private physician related that she was treating the 
veteran for very mild joint problems and that he was on anti-
inflammatory medications.  

The veteran was afforded a VA examination in July 1998.  The 
examiner noted that he reviewed the claims folder.  Following 
the examination, it was concluded that the veteran had 
rheumatoid arthritis, the initial symptoms of which commenced 
in service.  It was stated that it was mildly symptomatic in 
the right foot and left wrist, without other manifestations 
of joint abnormalities or systemic problems.  

The only evidence against the veteran's claim is the opinion 
provided by a VA physician in July 2005, following a review 
of the claims folder.  The physician concluded that he was 
unable to state with certainty whether the veteran's 
rheumatoid arthritis was incurred or aggravated as a result 
of his active duty for training or his period of active duty 
from November 1990 to March 1991.  He commented that he could 
not resolve this matter without resort to mere speculation.  

In this case, there is a medical opinion supporting the 
veteran's claim and another that offers no opinion.  Each of 
the examiners had the opportunity to review the claims 
folder.  In addition, the Board observes that the evidence 
establishes that the veteran was apparently first diagnosed 
with rheumatoid arthritis in September 1983.  It is 
significant to point out that the veteran had a period of 
active duty for training during that month.  Accordingly, 
resolving doubt in the veteran's favor, the Board finds that 
rheumatoid arthritis had its onset during that period of 
active duty for training.  Accordingly, the Board concludes 
that service connection is warranted for rheumatoid 
arthritis.


ORDER

Service connection for rheumatoid arthritis is granted.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


